DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on p 17, lines 18-21, reference character “302” has been used to designate both a control body (lines 18 and 190 and the shell (line 21).  It is believed that the shell should be designated by reference character “301.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28, 32-33, 37, 39-40 and 42 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al (US 2011/0036346).
Claims 25, 37 and 42: Cohen et al discloses a control body 12 for personal inhalation device [0007], e.g.-a smoking article [0004], the control body comprising: an elongated shell 24 with an interior, a proximal end (Fig. 2, left end of control body 12, [0018]) and an opposing distal end (Fig. 2, right end of control body 12);
a cavity present at the proximal end (Fig. 3, left end at first coupling 26 having open left end [0020]);
a coupler(first coupling 26) formed of an elongated body having a first end that forms a wall that engages the proximal end of the shell (Fig. 3, comprising first electrical contact 32 and insulating sleeve 34, [0020]) and a second end that is open and comprises a cavity configured to releasably engage a cartridge comprising atomizing unit 14 (which comprises external threads that mesh with internal threads of coupling 26) and cartridge 16, which can be joined together in a fixed manner and the combined unit being disposable ([0018]-[0019],[0026]) or, at least, a combined unit cartridge 
the coupler including a channel (central bore 36 through first electrical contact 32) extending through the wall between a first end in fluid communication with the cavity and a second end opening through the wall at the first end of the coupler, the channel providing fluid communication between the cavity and a portion of the interior of the elongated shell (portion comprising a pressure transducer 38) that is distal from the wall (Fig. 3, [0020]);
multiple air inlets including an air inlet notches 80 and axial channels 66 (reads on an air inlet channels) to distribute air into and through elongated shell 24 and through central bore 36 into the cavity area (communicates with both the cavity and the central channel), and air inlet slots 30 (another air inlet channel) into the cavity area, which are in fluid communication with central bore 36 via bore 100 in the cartridge that is engaged in the cavity (Fig. 8, [0031]); 
an electronic circuit board 40 comprising control programmable electronics ([0021],[0033]-[0038]). 
Claim 26: Cohen et al discloses an electrical power source 42 within the interior of the elongated shell [0021].
Claim 27: Cohen et al discloses a light source 86 such as a light emitting diode in the control body [0025]
Claim 28: Cohen et al discloses that electrical power from power source 42 is conducted by an electric circuit to the cavity in the proximal end of the elongated shell through the electrical contact 32 and is controlled by the control electronics on the 
Claims 32 and 33: Cohen et al discloses an input element in the form of a button that is pressed (pushbutton) [0035].
Claim 39: Cohen et al discloses that the medium that is atomized can be nicotine ([0028]-[0029]), which reads on a tobacco derived component.
Claim 40: Cohen et al discloses that the medium that is atomized (to an aerosol) can be gels, powders, liquids and can comprise a solute dissolved in a solvent [0029].  The various disclosed forms read on an aerosol precursor composition.

Claims 29-31, 34-36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al.
Claim 29: Cohen et al does not specifically disclose that the elongated shell includes a space configured to remain substantially at ambient pressure during use and a space configured to have a pressure reduction during use.  However, Cohen et al teaches that, as a user inhales vapor from the device by puffing on orifice 18, a flow of air through the elongated shell during operation will deflect the flexible member 48 on the distal side of pressure transducer 38 and cause the reed switch inside to close and activate the electronics (Fig. 3, [0021],[0031]).  It would also have been obvious to one of ordinary skill in the art that a decreased pressure is caused by the inhalation on the proximal side of the pressure transducer, which corresponds to a space configured to 
Claim 30: Cohen et al discloses a wall of the cavity at the proximal end of the elongated shell comprising first electrical contact 32 and insulating sleeve 34 (Fig. 3, [0020]).  It would have been obvious to one of ordinary skill in the art that the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 form a sealing member that separates the proximal end from a further portion of the elongated shell to direct and control the flow of air through bore 36 to the bore 100 of the atomizing unit 14.
Claim 31: The sealing member comprising the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 is in physical contact with the inner surface of the elongated shell.
Claim 34: Making the button translucent or transparent is considered to be a design feature within the capability of one of ordinary skill in the art.
Claim 35: Cohen et al discloses sending instructions to the device by means of the push button.  Cohen et al also discloses triggering the pressure transducer (thereby activating the device) by tapping [0035].  It would have been obvious to one of ordinary skill in the art to combine the features and trigger the pressure transducer by pushing the pushbutton, the triggered pressure transducer actuating the control electronics that powers the atomizing device and a heating coil from the power source in the control body [0031].  
Claim 36: Cohen et al discloses using the pushbutton to input instructions to the logic circuit [0035] and also discloses that the logic circuit is configured to provide input 
Claim 38: Cohen et al discloses that in embodiments wherein the cartridge 16 is separable from the atomizing unit 14, the cartridge is connected to the atomizing unit by an interference fit and the atomizing unit is connected to the electronics section 12 (control body) by a screw-on connection [0018].  One of ordinary skill in the art would have recognized that the segments joined by interference fit are more easily separable than those joined by a screw-on connection.    Therefore, in the alternate embodiment discussed above, where the cartridge 16 and atomizing unit 14 are joined together in a fixed manner, such as by gluing or the like, and the combined atomizing unit-cartridge component is disposable [0019], it would have been obvious to one of ordinary skill in the art to substitute an interference fit in place of the screw-on connection for joining the disposable combined atomizing unit-cartridge component to the electronics section 12 to make the combined atomizing unit-cartridge component more easily separable from the electronics section 12 for disposal.
Claim 41: In operation, with the cartridge engaged in the cavity, the cartridge includes an atomizing unit comprising a coil heater 108 in the proximity of the aerosol precursor composition absorbed in wick 114.  The aerosol precursor composition atomizes into the air heated by the coil (Fig. 8, [0031]) in the proximity of the wick.  It would have been obvious to one of ordinary skill in the art that at least some of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748